Citation Nr: 0026034	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-17 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Entitlement to service connection for right knee disability, 
to include as secondary to service-connected left knee 
disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty in the Army from July 1987 
to July 28, 1989.  He served in the Oklahoma National Guard 
from July 29, 1989, to January 19, 1993.  A period of active 
duty for training from May 18 to June 1, 1991, has been 
verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In July 2000, the veteran sitting at the RO 
testified before the undersigned sitting in Washington, D.C.  
A transcript of that hearing is of record.  The matter is now 
before the Board for appellate consideration.  


FINDINGS OF FACT

1.  Service connection is in effect for left knee disability.  

2.  The claim for service connection for right knee 
disability as secondary to service-connected left knee 
disability is plausible.  


CONCLUSION OF LAW

The claim for service connection for right knee disability as 
secondary to service-connected left knee disability is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his service-connected 
left knee disability caused or chronically worsened his right 
knee disability.  He claims that the service-connected left 
knee disability caused a limp that placed biomechanical 
stresses on his right knee such as to result in his current 
right knee disorder.  

The veteran testified in July 2000 that between 1993 and 
1997, he could not walk very long without pain.  He said that 
he would get up in the morning and both knees would be stiff.  
His knees would ache, pop and grind.  The veteran stated that 
he had had injuries while working for Wal-Mart.  He said that 
he had been treated by Dr. Chowdhury-Jackson since 1998.  The 
veteran said that he received the majority of his treatment 
from W. W. Hastings Indian Hospital.  The veteran indicated 
that Dr. Chowdhury-Jackson had told him that she felt that 
his right knee condition had been aggravated by the severity 
of his service-connected left knee condition, which had 
caused his unbalanced gait.  The veteran further said that 
his right knee seemed to give him significant trouble after 
he started to limp; the more he limped, the worse his right 
knee got.  The veteran stated that with respect to his knees, 
he had been given diagnoses of rheumatoid arthritis, 
degenerative arthritis, and ligament or cartilage damage.  He 
said that the problems with his knees were that they had a 
tendency to lock up.  He testified that blood tests had been 
negative for rheumatoid arthritis.  He therefore thought that 
he had degenerative arthritis of the knees.  He reiterated 
that his right knee condition was chronically aggravated 
because of the severity of his left knee condition, which 
caused an altered gait that in turn put more stress and wear 
and tear on the right knee.  

Secondary service connection is warranted when a disability 
"is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (1999).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, a 
claim for secondary service connection, must, as must all 
claims, be well grounded pursuant to 38 U.S.C. § 5107(a).  
See Buckley v. West, 12 Vet. App. 76, 84-85 (1998).  

The service medical records for the veteran's period of 
active duty are negative for complaints or findings of right 
knee disability.  The service medical records for the 
National Guard reflect bilateral knee problems.  The record 
indicates that the veteran served in the infantry while in 
the National Guard, but his only documented traumatic injury 
therein was a right finger injury while performing active 
duty for training in May 1991.  In January 1993, however, the 
veteran was found medically unfit for retention in the 
National Guard.  He testified that this was due to bilateral 
knee disabilities.  He also testified that blood tests had 
been negative for an indication of rheumatoid arthritis and 
that this had led him to believe that his knee problems were 
more likely due to degenerative arthritis.  

The record is not wholly clear as to the precise nature of 
the current right knee disability.  It is possible that the 
veteran has rheumatoid arthritis of the right knee as well as 
superimposed injury of the right knee.  A private treatment 
report dated in December 1992 indicates that the veteran had 
a possible tear of the medial collateral ligament of the 
right knee.  However, private treatment reports for the 
period from January 1993 to February 1999, which show 
treatment for bilateral knee problems, suggest that the knee 
problems are a result of a rheumatoid arthritic process.  

However, the record also contains reports from the National 
Guard that indicate that the veteran requested in January 
1993 to be discharged from the Guard because of a left knee 
injury and the development of subsequent problems with his 
right knee.  A "Fitness for Duty" examination conducted in 
January 1993 for the National Guard indicates that the 
veteran was diagnosed with bilateral post-traumatic knee 
arthritis requiring narcotics and non-steroidal anti-
inflammatory drugs (NSAIDS), as well as with bilateral 
dislocatable patellas.  A service clinic progress note also 
dated in January 1993 indicates that he reinjured his knees 
while working at Wal-Mart.  

On VA examination in March 1993, X-rays of the right knee 
were negative.  

The record indicates that in October 1998, the veteran had 
two masses removed from below the right kneecap.  The 
diagnosis based on gross and microscopic examination was that 
these were rheumatoid nodules.  He also had masses removed at 
that time from the right and left elbows and from the right 
4th and 5th fingers.  The diagnosis after microscopic 
examination of these masses was the same.  

A private hospital report dated in December 1998 indicates 
that the veteran was being treated for rheumatoid nodules of 
both knee joints.  

In a statement dated in March 1999, Zeenat J. Chowdhury-
Jackson, M.D., reported that the veteran was under her care 
for treatment of rheumatoid arthritis at the W. W. Hastings 
Indian Hospital in Tahlequah, Oklahoma, and that he had 
undergone a rheumatology consultation by another physician 
the previous month.  

Medical reports dated in September 1999 from Dr. Chowdhury-
Jackson indicate continuing treatment for rheumatoid 
arthritis involving multiple joints.  

In July 2000, the veteran testified that he had had no 
injuries to his right knee prior to entering service.  He 
indicated that he twisted his right knee while on active duty 
in 1988.  Thereafter during service, he would simply take 
Tylenol if he was having problems with his knee.  He did not 
seek treatment.  However, at the time of his separation in 
July 1989, he said that he was having problems with his right 
knee.  The knee hurt, and he said that he was told that he 
had arthritis in the knee.  He stated that he had knee pain 
and that the knee would just pop and grind every once in 
awhile.  The veteran testified that when he left active duty, 
he had a cast on his left knee.  He further testified that he 
first began having major problems with his right knee 
requiring medical attention in the fall of 1997.  He said 
that he had surgery on his right knee at a private hospital 
in 1998, when a growth was removed.  He indicated that he was 
told that this was from an older injury to the knee.  

In a statement dated in December 1999 and received at the 
Board in July 2000, Dr. Chowdhury-Jackson said that the 
veteran's right knee condition was the result of added stress 
and strain placed on his right knee joint due to the service-
incurred injury of his left knee.  Dr. Jackson also said that 
the service-connected left knee injury hastened and 
aggravated a condition of rheumatoid arthritis, to include 
the skin nodules.  

In view of Dr. Chowdhury-Jackson's opinion, the Board finds 
that the veteran's claim for secondary service connection for 
his right knee disability is plausible and thus well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  See Hensley v. 
West, 212 F.3d 1255, 1262 (Fed. Cir. 2000) (threshold 
requirement for a well-grounded claim is "uniquely low" and 
emphasis in "vast majority of cases" will be on the merits 
of the claim).  


ORDER

The claim for service connection for right knee disability as 
secondary to left knee disability is well grounded.  


REMAND

The Board observes that the opinion of Dr. Jackson is 
somewhat conclusory and does not contain clinical findings or 
elicited history.  Yet, her opinion suggests that the 
service-connected left knee disability also aggravated a 
condition of rheumatoid arthritis, to include the skin 
lesions.  In these circumstances, the Board is of the opinion 
that further development is needed, as it does not follow 
that a well-grounded claim, when considered on the merits, 
must be allowed.  See Epps v. Gober, 126 F.3d 1464, 1469 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 524 
U.S. 940 (1998) (a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) is not necessarily a claim that will ultimately be 
deemed allowable under § 5107(b)).  

In her March 1999 statement, Dr. Chowdhury-Jackson reported 
that the veteran had undergone a rheumatology consultation 
conducted by Dr. James McKay in February 1999.  That report 
does not appear to be of record.  

In November 1999, the veteran testified before a hearing 
officer at the RO.  He said that he could not remember a 
specific injury to his right knee while serving in the 
National Guard.  He stated that he served in the National 
Guard as an active infantryman.  He claimed that he 
aggravated his right knee due to continuous problems with his 
left knee.  He reported that he was discharged from the 
National Guard due to problems with both knees.  In July 
2000, the veteran testified that he thought he had had three 
or four periods of active duty for training during his 
National Guard service.  He said that he had problems with 
his right knee during those periods.  He said that his 
military occupational specialty while on active duty and 
while serving in the National Guard was infantryman.  He said 
that his knees would hurt all the time and stiffen up when he 
participated in road marches carrying a rucksack, which 
weighed from 40 to 60 pounds.  He testified that he would 
participate in one or two marches each time he served on 
active duty for training.  He further stated that the did not 
report to a hospital or clinic for treatment of his knee 
complaints during any of his periods of active duty for 
training.  The veteran also indicated that he performed about 
one period of inactive duty training a month while serving in 
the National Guard.  During those drills, he would perform 
physical training, road marches, clean weapons or go to the 
range.  

All of the veteran's periods of active duty for training and 
inactive duty training do not appear to have been verified by 
the National Guard.  

In view of the foregoing, the Board concludes that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his knee problems at any time since 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  This should specifically include 
the report of a rheumatology consultation 
conducted by Dr. James McKay in February 
1999.  Dr. Chowdhury-Jackson's statement 
of March 8, 1999, indicates that Dr. 
McKay's address is:  4520 S. Harvard, 
Suite 175, Tulsa, Oklahoma  74135.  

2.  The RO should contact the Oklahoma 
National Guard and request verification 
of any periods of active duty for 
training and inactive duty training 
performed by the veteran.  If periods of 
active duty for training or inactive duty 
training cannot be verified beyond the 
information contained on the veteran's 
"Army National Guard Current Annual 
Statement" prepared March 12, 1993, the 
record should so reflect.  

3.  The veteran should be afforded a VA 
examination by a physician with expertise 
in orthopedics or rheumatology to 
determine the nature and extent of any 
current right knee disability.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
The examiner is requested to review the 
claims folder in detail, including all 
service medical records, and provide an 
opinion regarding the etiology of any 
right knee disability found to be 
present.  The examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability) that any current right knee 
disability was caused or chronically 
worsened by the veteran's service-
connected left knee disability.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

4.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue of entitlement to 
service connection for right knee 
disability, to include as secondary to 
the service-connected left knee 
disability.  

5.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
veteran and his representative, and they 
should be provided with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	WILLIAM W. BERG
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


- 9 -


